           Case 2:20-cv-00626-APG-EJY Document 30 Filed 08/27/20 Page 1 of 2




1    MICHAEL D. RAWLINS
     Nevada Bar No. 5467
2    SMITH & SHAPIRO
     3333 E. Serene Ave., Suite 130
3    Henderson, NV 89074
     Telephone: (702) 318-5033
4    Facsimile: (702) 318-5034
     mrawlins@smithshapiro.com
5    Attorneys for Defendants
6
                               IN THE UNITED STATES DISTRICT COURT
7
                                     FOR THE DISTRICT OF NEVADA
8

9                                                            Case No.: 2:20-cv-00626
      PAUL R. BUBOLTZ,
10
                             Plaintiff,                         STIPULATION AND ORDER TO
11    v.                                                     EXTEND DEADLINE TO FILE REPLY IN
                                                             SUPPORT OF MOTION FOR SUMMARY
12    RC WILLEY HOME FURNISHINGS, INC.,                                 JUDGMENT
13                           Defendants.                               (First Request)

14

15           Pursuant to LR IA 6-1, Defendants RC Willey Home Furnishings, Inc. (“Defendant”) and

16   Plaintiff, Paul R. Buboltz (“Plaintiff”), (collectively the “Parties”) by and through their attorneys of

17   record, hereby stipulate and agree to extend the deadline for Defendant to file a response to Plaintiff’s

18   Amended Opposition to Motion for Summary Judgment (Doc. 27) from September 3, 2020 to

19   September 8, 2020.

20           The original Opposition to Motion for Summary Judgment was filed on August 18, 2020 and

21   had a reply date of September 1, 2020. Plaintiff filed a request to correct its Opposition (Doc. 25)

22   which request was granted by minute order on August 20, 2020. The amended opposition was filed on

23   August 20, 2020, which would have made the reply date September 3, 2020.

24           RC Willey’s counsel conferred with Plaintiff’s counsel to set a firm date for the reply given the

25   ambiguity in the correct reply date and asked for a reply date of September 8, 2020. This was motivated

26

                                                         1
         Case 2:20-cv-00626-APG-EJY Document 30 Filed 08/27/20 Page 2 of 2




1    in part by counsel’s plan to be out of the office for a few days the week of August 24 to take his daughter

2    to college.

3           This stipulation is submitted in good faith pursuant to LR IA 6-1, this is the first stipulation for

4    extension of deadlines.

5           IT IS SO AGREED AND STIPULATED.
6    Dated this 26th day of August, 2020.                    Dated this 26th day of August, 2020.
7
8     SMITH & SHAPIRO, PLLC                                  GESUND & PAILET, LLC

9     By /s/ Michael D. Rawlins                              By /s/ Keren E. Gesund                       .
        Michael D. Rawlins                                     Keren E. Gesund
10      Nevada Bar No. 5467                                    Nevada Bar No. 10881
        3333 E. Serene Ave., Suite 130                         5550 Painted Mirage Road, Suite 320
11      Henderson, NV 89074
                                                               Las Vegas, NV 89149
        Attorneys for Defendants
12                                                             Attorneys for Plaintiff

13
                                                     ORDER
14

15          IT IS SO ORDERED.

16                      27th day of _____________,
            Dated this ____           August       2020.
17

18                                          ________________________________________
                                            UNITED STATES DISTRICT JUDGE
19
     Respectfully submitted by:
20

21   SMITH & SHAPIRO, PLLC

22   By /s/ Michael D. Rawlins
       MICHAEL D. RAWLINS
23     3333 E. Serene Ave., Suite 130
       Henderson, NV 89074
24     Telephone: (702) 318-5033
       Facsimile: (702) 318-5034
25     mrawlins@smithshapiro.com
       Attorneys for Defendants
26

                                                         2
